                 Case 2:21-cv-00281-JCC Document 9 Filed 03/19/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMAN SHEKHAR NAIDU,                                       CASE NO. C21-0281-JCC
10                              Plaintiff,                     ORDER
11          v.

12   CHILD PROTECTIVE SERVICES, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Plaintiff’s motion to appoint counsel (Dkt. No. 6).
16   For the reasons described below, the Court sua sponte DISMISSES Plaintiff’s complaint (Dkt.
17   No. 5) and DENIES his motion to appoint counsel (Dkt. No. 6) as moot.
18           The Court must dismiss an in forma pauperis complaint if it fails to state a claim upon
19   which relief may be granted or if it is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). To state a
20   claim for relief, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a
21   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
22   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the
23   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
24   defendant is liable for the misconduct alleged.” Id. “A pleading that offers ‘labels and
25   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.
26   (quoting Twombly, 550 U.S. at 555). “Dismissal can [also] be based on the lack of a cognizable


     ORDER
     C21-0281-JCC
     PAGE - 1
                Case 2:21-cv-00281-JCC Document 9 Filed 03/19/21 Page 2 of 3




 1   legal theory.” Balisteri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988).

 2          Although the Court reviews pro se complaints liberally, they “nonetheless must meet

 3   some minimum threshold.” Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995). “[A]

 4   liberal interpretation of a . . . complaint may not supply essential elements of the claim that were

 5   not initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

 6          Plaintiff repeatedly alleges that Defendants “acted under the color” of law when failing in

 7   their obligations to properly investigate allegations of child abuse directed at Plaintiff. (Dkt. No.

 8   1-1 at 6.) But to bring a viable claim pursuant to 42 U.S.C. § 1983, Plaintiff must also plausibly
 9   allege what colorable rights Defendants violated, what specific actions Defendants took to
10   violate those rights and, to the extent Defendants are municipalities or local government bodies,
11   what policy or custom of Defendants injured Plaintiff and how that injury occurred. See Bd. of
12   the Cnty. Comm’rs of Bryant Cnty. v. Brown, 520 U.S. 397, 403 (1997); West v. Atkins, 487 U.S.
13   42, 48 (1988); Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Absent such specific
14   allegations, as is the case here, Plaintiff’s complaint fails to state a claim upon which relief may
15   be granted.
16          The Court DISMISSES Plaintiff’s complaint (Dkt. No. 5) without prejudice and with
17   leave to amend. If Plaintiff chooses to file an amended complaint, he must do so within 14 days
18   of the date of this order. Any amended complaint must tell the Court: (1) the laws or statutes

19   upon which his claims are based, (2) what facts support each of the alleged violations of law, (3)

20   what specific injury Plaintiff suffered because of each alleged violation and how those injuries

21   resulted in the amount of damages Plaintiff seeks, and (4) to the extent Plaintiff brings claims

22   against a municipality or local government body, what policy or custom of the entity caused

23   Plaintiff’s injuries and how that injury occurred. For the foregoing reason, Plaintiff’s motion to

24   appoint counsel (Dkt. No. 6) is DENIED as moot.

25          The Court DIRECTS the Clerk to send a copy of this order to Plaintiff.

26   //


     ORDER
     C21-0281-JCC
     PAGE - 2
              Case 2:21-cv-00281-JCC Document 9 Filed 03/19/21 Page 3 of 3




 1          DATED this 19th day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0281-JCC
     PAGE - 3
